DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16, as to the point that the applied prior art, Vink fails to teach the reactive ion beam is scanned normal to a beam direction, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the reactive ion beam is scanned normal to a beam direction" in claim 1 and 16 is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of Claims 2-8 and claims 17-20 are directly or indirectly depends on the claim 1 and 16, respectively. Therefore, contains the same limitation. For the purpose of the examination, examiner interprets that the reactive ion beam is scanned at least one beam direction.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sainiemi et al (US 2016/0035539) in view of Erokhin et al (US 2009/0084757).
Sainiemi et al disclose a process of making an optical grating structure including the step of providing a substrate; etching a plurality of trenches into the substrate as shown in FIG. 2B shows an example of a "slanted binary grating" pattern 4b.  The slanted pattern 4b is also formed of grooves, labelled 7b, in the surface S having substantially straight walls and substantially flat bases separated by lines 9b of width w [0030], [0035].

    PNG
    media_image1.png
    374
    699
    media_image1.png
    Greyscale


Sainiemi et al disclose that ion beam etching (IBE) being performed to make the grating areas with variable depth and such variation may be desirable to optimize the performance of SRG light guides [0037]-[0038],[0039].
Sainiemi et al may not explicitly disclose that the depth of the first trench of the plurality of trenches varies between at least a first lengthwise end of the first trench and a second lengthwise end of the first trench, and between a first side of the first trench and a second side of the first trench.
However, Sainiemi et al disclose that the depth would be considered to be spatially varying in the present context at least when the depth changes by an overall amount .DELTA.H of order of 10 nm or more [0043] and [0062].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to easily recognize such teaching of varying the depth of the grating or trenches in the grating structure, wherein the depth of the 
Sainiemi et al disclose above but fail to disclose the reactive ion beam is scanned normal to a beam direction.
However, in the same field of endeavor, Erokhin et al disclose a method for providing uniform etching in an ion beam based etch process [0003]-[0004], wherein the ion beam generator can include various types of components to generate ion beam having desired characteristic, such as ion beam scanner (350) for providing a scanned ion beam [0011]; Figure 3; and the scanner may scan the ion beam in one direction for properly distribute the scanned ion beam over the front surface of the substrate to be etched [0035].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Erokhin et al’s teaching of providing a scanned ion beam for desired distribution of the ion beam onto a substrate surface into Sainiemi et al’s teaching for desired distribution of the ion beam onto a substrate surface for attaining uniform etching on the substrate as taught by Erokhin et al.	
With regards to claims 2-3 and 17, Sainiemi et al disclose above that the plurality of trenches (7b) having varying depths (Figure 2B); [0030], and aforesaid teaching reads the second trench having a different depth of the first trench and the second trench is positioned transverse to a lengthwise axis extending between the first and second lengthwise ends of the first trench (see Figure 2B).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713